DETAILED ACTION


Response to Internal XRUSH
This communication is responsive to PTO internal XRUSH (filed on 02/08/2022) for correcting an error in claim 10, for which the clam depends on itself, by using Examiner’s Amendment (see detail below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Harish Ruchandani (58,770), on 0210/2022.  The Examiner’s Amendment is as following:
In the claims (refer to the latest amendment filed on 01/10/2022):
For claim 10, line 1 of the claim, after “The system of claim”, replace “10” with --9--.
------End of Examiner’s Amendment-----

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 10, 2022
/QI HAN/Primary Examiner, Art Unit 2659